Exhibit 10.1

[img.jpg]

BUILDING ON A TRADITION OF QUALITY

 

 

March 5, 2020

 

Attn: 

Mr. David King

  Ankeny, Iowa

    

On behalf of the board of directors of Art's Way Mfg. Co., Inc. I would like to
thank you for your interest in the position of CEO. We thank you for the time
you have spent in allowing us to get acquainted with you and exploring the
possibility of working together. We believe that you would be an excellent
choice to serve as our next CEO and would like to extend to you the following
offer:

 

Chief Executive Officer

 

Base Salary: $265,000 per year

 

Bonus Plan Opportunity: maximum bonus opportunity provided in the existing bonus
plan is 75% of base salary if company far exceeds financial objectives. Likely
result is approximately 30% of salary (prorated from start date thru fiscal year
end 11/30/20) if Bank Covenants met and target EBITDA met, per the company's
existing bonus plan for key employees. Plan objectives reviewed annually.

 

Initial Stock Grant: 80,000 shares of ARTW with 20,000 vesting immediately and
remainder of 60,000 vesting over 3 years, i.e. 20,000 on anniversary dates in
2021, 2022, and 2023.

 

Annual Stock Grants: quantity and vesting period determined annually by board
compensation committee at each January board meeting based on performance and
objectives.

 

Health Insurance Plan: opportunity to participate in the company's existing
group health plan with company paying 80% of single coverage.

 

Other benefits: 401(k) 1% company match of 4% contribution, LT/ST disability
plans, life insurance ($150k benefit), flex-spending account for medical
expenses. Also, we offer group plans for AFLAC, dental, and vision that are
employee-paid.

 

Vacation: 4 weeks per year

 

Auto: The company will furnish a company-owned vehicle of your choice of
approximately $50,000 value and will cover all related expenses.

 

Relocation: $10,000 allowance upon your relocation.

 

Transition: We anticipate our current CEO remaining in place for a transition
period that would extend into June 2020. During this time the expectation would
be that you would spend this time learning the business and ultimately assuming
all of her authorities upon her departure. We will need to explore how to manage
titles during the interim overlap period, i.e. separating CEO and President
titles, etc. This detail would ultimately be clarified in any press release,
announcements, etc.

 

We believe that this is a great opportunity for the company and you personally
and look forward to success working together in the future.

 

 

Best Regards,

 

  [ex_176667img001.jpg]  

Marc H. McConnell 

Chairman

Art's Way Mfg. Co., Inc.

 

Art’s-Way Manufacturing Co., Inc. – P.O. Box 288 – Armstrong, IA 50514-0288 –
Tel. 712-864-3131 – Fax 712-864-3154